1. The defendant was charged with cheating and swindling. The evidence objected to was introduced for the purpose of showing that the defendant had made similar representation about the same time to other persons, and by means of such representation had obtained money, all of which representations were false. Under the ruling in Farmer v.  State, 100 Ga. 41, 44 (28 S.E. 26), the evidence was not inadmissible on the ground that it was irrelevant and immaterial in that it referred to an entirely different transaction. Where the gist of the offense is intent, as in cheating and swindling, evidence of this character is admissible as tending to show a fraudulent intent and scheme on the part of the accused to obtain the money of the prosecutor. The objection to the evidence was not meritorious.
2. The assignments of error excepting to instructions to the jury do not for any of the reasons assigned require the granting of a new trial.
3. The evidence authorized the verdict.
Judgment affirmed. Broyles, C. J., and Gardner, J., concur.
                         DECIDED JANUARY 22, 1941.